Case 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 1 of 23

EXHIBIT “A”

EXHIBIT “A”
-

GINA COGORENA

& ASSOCIATES

NM BO BO BO BO BD ORD OB Om eet
Co sD fARUlUUlUCUGOUN Or! lc ONO Sa eH OC ea pS lL Sl

(fase 2:21-cv-00032-JCM-NJK Document 1-1

COMP

Gina M. Corena, Esq.
Nevada Bar No. 10330
gina@lawofficecorena,com
Mahna Pourshaban, Esq.
Nevada Bar No, 13743
mahna@lawofficecorena.com
GINA CORENA & ASSOCIATES
300 S. Fourth Street, Suite 1250
Las Vegas, Nevada 89101
Telephone: (702) 680-1111
Facsimile: (888) 987-6507
Attorneys for Plaintiff

MARIA DEL REFUGIO LUGO, individually;
Plaintiff,
Vv.

SMITH’S FOOD & DRUG CENTERS, INC., an
Ohio Corporation; DOE SMITH’S FOOD &
DRUG CENTERS, INC. EMPLOYEES I through
X; DOES | through X, and ROE Corporations |
through X, inclusive,

Defendants.

DISTRICT COURT

CLARK COUNTY, NEVADA

Filed 01/07/21 Page 2 of 23

Electronically Filed
10/30/2020 9:18 AM
Steven D. Grierson

Ke OF THE he

CASE NO: A-20-823996-(¢
Department 2

CASE NO,
DEPT. NO.

PLAINTIFE’S COMPLAINT AND
DEMAND FOR JURY TRIAL

 

 

described herein occurred in Clark County, Nevada.

 

Case Number: A-20-823996-C

COMES NOW Plaintiff MARIA DEL REFUGIO LUGO, individually (“Plaintiff”) by and
through her attorney, Gina M. Corena, Esq. of GINA CORENA & ASSOCIATES and for causes of
action against the Defendants, SMITH’S FOOD & DRUG CENTERS, INC.; DOE SMITH’S
FOOD & DRUG CENTERS, INC. EMPLOYEES I-X; DOES I through X; and ROE
CORPORATIONS I through X, inclusive, and jointly and severally, allege as follows:

GENERAL ALLEGATIONS
I. That at all times relevant hereto, Plaintiff MARIA DEL REFUGIO LUGO

(“LUGO”), was and is a resident of Clark County, State of Nevada, and that the events as

Orv?

 
GINA CORENA

a AE POQCIPEAT A. &

Bo SB BR BD OND ORD OB ORD Om mmm eet
SoS nN DR A F&F BH NH YF SF WO CB SN HR A FS Ww

 

@ase 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 3 of 23

2. That upon information and belief, at all times relevant hereto, Defendant SMITH’S
FOOD & DRUG CENTERS, INC., (“SMITH’S”) is and was an Ohio Corporation, doing
business in Clark County, Nevada.

3, That upon information and belief, at all times relevant hereto, Defendant DOE
SMITH’S FOOD & DRUG CENTERS, INC.’S EMPLOYEES I through X (“DOE SMITH’S
EMPLOYEE”) is responsible in some manner for the events and happenings referred to and
caused damages proximately to Plaintiff as herein alleged, and that Plaintiff will ask leave of this
Court to amend this Complaint, to insert the true names and capacities of DOE SMITH’S
EMPLOYEE when the same have been ascertained and to join such Defendants in this action.

4, At all relevant times, as alleged more fully herein, each Defendant acted as an
agent, servant, employee, co-conspirator, alter-ego and/or joint venturer of the other Defendants,
and in doing the things alleged herein acted within the course and scope of such agency,
employment, alter-ego and/or in furtherance of the joint venture. Each of the Defendant’s acts
alleged herein was done with the permission and consent of each of the other Defendants.

5. That the true names or capacities, whether individual, corporate, association or
otherwise, of Defendants DOES I through X, and ROE CORPORATIONS I through X, are
unknown to Plaintiff, who therefore sues said Defendants by such fictitious names; Plaintiff is
informed and believes and therefore alleges that each of the Defendants designated herein as a
DOE and ROE CORPORATIONS are responsible in some manner for the events and happenings
referred to and caused damages proximately to Plaintiff as herein alleged, and that Plaintiff will
ask leave of this Court to amend this Complaint, to insert the true names and capacities of DOES |]
through X, and ROE CORPORATIONS | through X, when the same have been ascertained and to
join such Defendants in this action. Plaintiff is informed and believes that DOE individuals, X1 |.
through XV, are owners, operators, lessors or individuals otherwise within possession and contro]
of the premises herein alleged, and who maintain the premises herein alleged. Plaintiff is
informed and believes that ROE CORPORATIONS I through V are owners, lessors and/or
maintainers of the premises herein alleged, and/or are in some manner responsible for the actions

and omissions of its employees, agents, assigns, lessees and/or predecessors or successors in

 
e

GINA CORENA

RB ASE OGODTPATES

Mm Po Be Bw BD ORD UBD ORD OBO mmm me a ee ee
eS 4 BO WO SF WwW BF —- SF CO CS SS KH A Be lw ULULhNDULUmrh LUC

 

@ase 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 4 of 23

interest related hereto. Plaintiff is informed and believes that ROE CORPORATIONS VI through
X are insurers of Plaintiff and/or the premises and/or parties herein alleged and provided
insurance to include, but not limited to, uninsured and underinsured motor coverage, umbrella,
disability, death and funeral benefits, medical payments and/or other for Plaintiff and/or any party
hereto of DOE or ROE.

FACTS COMMON TO ALL CAUSES OF ACTION

6. Plaintiff repeats and re-alleges the allegations contained in Paragraphs 1 through 5
above.

7. On July 20, 2020, Plaintiff LUGO was an invitee of Defendant SMITH’S located
at 5564 Camino Al Norte, North Las Vegas, Nevada 8903 I (hereafter the “Property”).

8. Defendant SMITH’S owns and maintains contro! of the Property.

9, While visiting the Property, Plaintiff slipped and fell on a liquid substance on the
floor (hereafter the “dangerous condition”), causing Plaintiff to sustain serious injuries (the
“Tneident”).

10. Defendants should have warned or otherwise made safe the dangerous condition
because that condition was non-obvious to Plaintiff LUGO.

11. Defendants negligently, carelessly, and recklessly maintained, constructed and
allowed the dangerous condition to exist on the Property.

12. As a direct and proximate result of the Incident, Plaintiff LUGO suffered personal
injuries to her body, as well as pain and suffering,

13. As a direct and proximate result of said injuries, Plaintiff LUGO received
treatment and engaged the services of physicians to care for and treat her and that said injuries
have caused Plaintiff severe pain and suffering, likely permanent injuries, requiring Plaintiff to
seek ongoing medical treatment.

14. As a direct and proximate result of Defendants’ conduct, Plaintiff has been
damaged in an amount in excess of $15,000.00,

15. As a direct and proximate result of the actions of Defendants, Plaintiff has been

required to retain counsel to prosecute this matter and is entitled to attorney’s fees and costs.

 
—
bho

—
ua

ZR ASSOCIATES

—

GINA CORENA
=

@lase 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 5 of 23

l FIRST CAUSE OF ACTION
(Premise Liability)

16. Plaintiff repeats and re-alleges the allegations contained in Paragraphs 1 through

tae

15 above.
17, Defendants, by and through its agents, servants, and employees, knew or should
have known of the substantial risk of harm which existed to Plaintiff, who was lawfully upon the

premises as a guest.

sr NN

18. Defendants owed a duty to Plaintiff, and to all others awfully upon the premises to

oo

maintain the property in a safe and secure fashion so that Plaintiff and others lawfully upon the

oO

premises would not be subject to injury from perils known or unknown.

ra
So

19, Defendants owed Plaintiff a duty to use flooring that is appropriate for its intended

—
—

use; to properly inspect, maintain and control its premises; to warn of dangerous conditions; and
to use feasible and reasonable means to avoid hazards,
20. As a direct and proximate result of Defendants’ conduct, Plaintiff has been

damaged in an amount in excess of $15,000.00.

—
ra

21, Asa direct and proximate result of the actions of Defendants, Plaintiff has been

—
OO

required to retain counsel to prosecute this matter and is entitled to attorney’s fees and costs.

—
~

SECOND CAUSE OF ACTION

—_
oo

(Negligent Hiring, Training, Supervision and Retention — As to Defendants’ EMPLOYEES)

—_
oO

22. _—~ Plaintiff repeats and re-alleges the allegations contained in Paragraphs | through

rd
o

21 above.

MN
—

23. Defendants had a duty to adequately hire, train, supervise, and retain its

ro
bo

employees and/or other persons and/or entities responsible for the inspection of the Property to

bo
an

ensure that a safe environment was provided for invitees and/or licensees,

ho
a

24, Defendants breached its duty in that it did not hire responsible employees, did not

bo
in

train its employees to keep the premises safe for guest use, did not supervise its employees, and

we
a

retained employees that displayed unsafe practices.

ko
~]

25. The failures proximately led to Plaintiff's bodily injuries.

bo
o

 

 
GINA CORENA

H ASEBOCTATES

mM Mh BO BOO BD BD ORD ORD OR wm mm me a a eee
ao SNS BD OA SF WS NH KF Oo OlUlemlUlUlUhUCUNllUllCUCUCLAULlULWwLUUhDNYGUmrL hl

 

dase 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 6 of 23

26, Employers are vicariously liable for the torts committed by their employees,
servants, and agents if the tort occurs while the employee, servant or agent was acting in the
course and scope of employment,

27, Accordingly, pursuant to NRS § 41.430, Defendants are vicariously liable for the
damages caused by its employees’ actions and negligence, further encompassing the actions of
those hired by Defendants to maintain the premises and requirement.

28. NRS § 41.430, states as follows:

Except as otherwise provided in NRS 41.745, whenever any person shall
suffer personal injury by wrongful act, neglect or default of another, the
person causing the injury is liable to the person injured for damages; and
where the person causing the injury is employed by another person or
corporation responsible for the conduct of the person causing the injury,
that other person or corporation so responsible is liable to the person
injured for damages.

29. Defendants were the employer of the remaining Defendants and other employees,
agents, independent contractors, and/or representatives who negligently did not inspect, maintain,
or warn of dangerous conditions in and about the Property.

30. As a direct and proximate result of Defendants’ negligence, carelessness, and
recklessness, Plaintiff suffered personal injuries to their body, as well as pain and suffering.

31. Plaintiff is entitled to reimbursement for the bills incurred for medical treatment
and therapy for the injuries sustained as a result of Defendants’ negligence.

32. Asadirect and proximate result of the actions of Defendants, Plaintiff experienced
pain and suffering, damaging Plaintiff in excess of $15,000.00,

33. Asa direct and proximate result of the actions of Defendants, Plaintiff has been
required to retain counsel to prosecute this matter and is entitled to attorney’s fees and costs.

THIRD CAUSE OF ACTION

(Vicarious Liability/Joint & Several Liability/Respondeat Superior —
As to Defendants’ EMPLOYEES)

34. Plaintiff repeats and realleges the allegations contained in paragraphs | through 33,

inclusive,

iff

 
eet
- Co [OOOUMDUDUGNCCU OC

bo

—_
iw

&R ASS OTPATES

fs

GINA CORENA
Ny MY we MY YP NM BP BP Ye Se ee ee ee
Oo ~~ A Uh BF YW BP Se SG we co ws HR wr

dase 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 7 of 23

35. At all times relevant hereto, Defendants negligently failed to warn guests of the
dangerous conditions,

36, At all times relevant hereto, Plaintiff believes and thereon alleges that DOE
Defendants’ EMPLOYEE was employed by Defendants,

37. As such, Defendants are liable for the negligent acts of DOE Defendants’
EMPLOYEE as DOE Defendant EMPLOYEE was working within the course and scope of their
agency or assignment with Defendants.

38, At all times relevant herein, the actions of the actions of DOE Defendants’
EMPLOYEE was done with a common purpose and/or joint venture existing with Defendants,
which resulted in the injuries and damages to Plaintiff.

39. That Defendants are vicariously liable and/or jointly and severally liable for the
negligence and carelessness of DOE Defendant’s EMPLOYEE committed while said common
purpose and/or joint venture existed between Defendants and DOE Defendant’s EMPLOYEE and
such negligence which gave rise to Plaintiff's injuries. |

40. As a direct and proximate result of Defendants and DOE Defendants’
EMPLOYEE’s negligence, carelessness, and recklessness, Plaintiff suffered personal injuries to
her body, as well as pain and suffering.

41. Plaintiff is entitled to reimbursement for the bills incurred for medical treatment
and therapy for the injuries sustained as a result of Defendants and DOE Defendants’
EMPLOYEE negligence.

42, As adirect and proximate result of the actions of Defendants, Plaintiff experienced
pain and suffering, damaging Plaintiff in excess of $15,000.00.

43, As a direct and proximate result of the actions of Defendants, Plaintiff has been
required to retain counsel to prosecute this matter and is entitled to attorney’s fees and costs.

FOURTH CAUSE OF ACTION
(Punitive Damages-All Defendants)
44, Plaintiff repeats and re-alleges the allegations contained in Paragraphs 1 through

43 above.

 

 
GINA CORENA

zB aARSGOKCPATES

Bo BO BD OOO mmm mmm ees
NR OF FSF WS NF DS BO SB SS HO OU BeUlUlUMwGLlULNOUUlUmrRlLlUDUlUCNOUlClUlmwULU LUN

No ON
oo os

 

dase 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 8 of 23

45. Defendants owed Plaintiff a duty to exercise due care in maintaining the Property,
and said actions as described above, were a breach of Defendants’ duty of care to Plaintiff.

46, The aforesaid misconduct of Defendants was in willful, wanton and reckless
disregard of the Plaintiff's safety to such an extent as to constitute oppression, fraud, and actual
malice toward the Plaintiff, thus entitling Plaintiff to an award of punitive damages.

47. Plaintiff alleges that Defendants acted in conscious disregard for known safety
standards and measures and as a result Plaintiff suffered personal injuries to the body and damage
to Plaintiff's personal property,

48, Statutes such as NRS § 42.005 were enacted punish the wrongdoers and deter
fraudulent, malicious, or oppressive conduct.

49, Asa further proximate result of the misconduct of Defendants, Plaintiff is entitled
to punitive damages in an amount to be proved at trial and alleged herein in the amount in excess
of $15,000.00.

50, As a direct and proximate result of the actions of Defendants, Plaintiff has been
required to retain counsel to prosecute this matter and is entitled to attorney’s fees and costs.

WHEREFORE, Plaintiff MARIA DEL REFUGIO LUGO, expressly reserving the right
to amend this Complaint at the time of the trial of the action herein to include all parties and items
of damage not yet ascertained, demand judgment against Defendants, SMITH’S FOOD & DRUG
CENTERS, INC.; DOE SMITH’S FOOD & DRUG CENTERS, INC. EMPLOYEES I-X; DOES
] through X; and ROE CORPORATIONS J through X, inclusive, and jointly and severally, as
follows:

1. For general damages in an amount in excess of $15,000.00;

2. For special damages in an amount according to proof;

3. For exemplary and punitive damages sustained in an amount to be determined at
trial;
fff
‘if
fff

 
GINA CORENA

& aASSBGOCiAT ES

(fase 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 9 of 23

 

nan w >

7.

For interest at the legal rate;
For cost of suit incurred herein;
For reasonable attorney’s fees;

For such other and further relief as the Court may deem just and proper.

DATED this day of October, 2020.

GINA CORENA & ASSOCIATES

/s/ Mahna Pourshaban

 

Gina M. Corena, Esq.

Nevada Bar No. 10330

Mahna Pourshaban, Esq.
Nevada Bar No. 13743

300 8. Fourth Street, Suite 1250
Las Vegas, Nevada 89101
Attorneys for Plaintiff

 
GINA CORENA

oa

~~) oN OA

ASS OCTATES

=
NM MY NM MY NN KN De Se Se ee Oe
oo ~] ON tar > ta MN — = oO of ~~] a LA _

 

DMJT

Gina M., Corena, Esq.
Nevada Bar No. 10330
gina@lawofficecorena.com
Mahna Pourshaban, Esq.
Nevada Bar No, 13743
mahna@lawofficecorena.com
GINA CORENA & ASSOCIATES
300 8. Fourth Street, Suite 1250
Las Vegas, Nevada 89101
Telephone; (702) 680-1111
Facsimile: (888) 987-6507
Attorneys for Plaintiff

Chse 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 10 of 23

DISTRICT COURT

CLARK COUNTY, NEVADA

MARIA DEL REFUGIO LUGO, individually;
Plaintiff,

¥.

SMITH’S FOOD & DRUG CENTERS, INC.,
an Ohio Corporation; DOE SMITH’S FOOD &
DRUG CENTERS, INC. EMPLOYEES I
through X; DOES I through X, and ROE
Corporations I through X, inclusive,

Defendants.

 

 

COMES NOW, Plaintiff MARIA DEL REFUGIO LUGO, by and through her attorney of

record, MAHNA POURSHABAN, ESQ., of GINA CORENA & ASSOCIATES, and hereby

CASE NO,
DEPT. NO.

DEMAND FOR JURY TRIAL

demands a jury trial of all of the issues in the above matter.

GINA CORENA & ASSOCIATES

{sf Mahna Pourshaban
Mahna Pourshaban, Esq.
Nevada Bar No. 13743
300 S. Fourth Street, Suite 1250
Las Vegas, Nevada 89101
Attorneys for Plaintiff

 

 
Case 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 11 of 23

Electronically Filed

11/10/2020 5:41 PM
AFFIDAVIT OF SERVICE Steven D. Grierson

CL ECO.
Case: Court: County: ade j bf,
A-20-823996-C Eighth Judicial District Court Clark, NV 0 Po pepe

 

 

 

 

 

 

Plaintiff / Petitioner: Defendant / Respondent:

Maria Del Refugio Lugo SMITH'S FOOD & DRUG CENTERS, iNC,
Received by: For:

Serve Vegas LLC LAW OFFICES OF GINA M, CORENA

 

To be served upon:
SMITH’S FOOD & DRUG CENTERS, INC,

 

 

 

|, Richard Reese , being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: KRIS OSBORN , 112 North Curry St., Carson City, NV 89703
Manner of Service: Registered Agent, Nov 9, 2020, 1:08 pm PST
Documents: Summons, Complaint

Additional Comments:

1} Successful Attempt: Nov 9, 2020, 1:08 pm PST at 112 North Curry St., Carson City, NV 89703 received by KRIS OSBORN. Ape: 33; Ethnicity:
Caucaslan; Gender; Female; Weight: 160; Height: 5'5"; Hair: Blond: Eyes: Brown;

Pursuant to NRS 14,020 Documents were served by leaving a true copy, with the person stated above, who |s a person of suitable age and
discretion at the most recent address of the registered agent shown on the information filed with the Secretary of State,

| declare under penalty of perjury that the foregoing is true and correct,

(nd Gd 11/09/2020

Richard Reese Date
PILB#1505

 

Serve Vegas LLC

9811 W, Charleston Blyd 2-732
Las Vegas, NV 89117
775-720-2620

Case Number: A-20-823996-C
& Ww

oo ~ nN

—
oc so

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 12 of 23

Electronically Filed
11/30/2020 1:35 PM
Steven D, Grierson

ANSC CLERK OF THE COU
JERRY 8S, BUSBY Hen’ "bb csee

Nevada Bar #001107

GREGORY A. KRAEMER

Nevada Bar #010911

COOPER LEVENSON, P.A.

3016 West Charleston Boulevard - #195
Las Vegas, Nevada 89102

(702) 366-1125

FAX: (702) 366-1857
jbusby@cooperlevenson.com
gkraemer@cooperlevenson.com
Attorneys for Defendant

SMITH’S FOOD & DRUG CENTERS, INC.

DISTRICT COURT
CLARK COUNTY, NEVADA

MARIA DEL REFUGIO LUGO, individually; CASE NO,: A-20-823996-C
DEPT NO.: XX¥V
Plaintiff,

Vv.

SMITH’S FOOD & DRUG CENTERS, INC,; an DEFENDANT SMITH’S FOOD & DRUG
Ohio Corporation, DOE SMITH’S FOOD & CENTERS, INCV’S ANSWER TO

DRUG CENTERS, INC. EMPLOYEES I through | PLAINTIFF’S COMPLAINT

X; DOES I through X, and ROE Corporations |
through X, inclusive,

Defendants,

 

 

COMES NOW, Defendant, SMITH’S FOOD & DRUG CENTERS, INC., by and through its
attorney of record, JERRY 8, BUSBY, ESQ., of the law firm COOPER LEVENSON, P.A., and hereby
answers Plaintiff's Complaint on file herein as follows:

1.

This answering Defendant states that it does not have sufficient knowledge or information
upon which to base a belief as to the truth of the allegations contained in Paragraphs 1, 3, 4 and 5 of
Plaintiffs Complaint and upon said ground, denies each and every allegation contained therein,

Ik.
This answering Defendant admits the allegations contained in Paragraph 2 of Plaintiff's

Complaint.

CLAC 6072134.1

 

Case Number: A-20-823996-C
ps

~I CN tA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

» Case 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 13 of 23

HI.

This answering Defendant, in response to Paragraph 6 of that portion of Plaintiff's Complaint
entitled “FACTS COMMON TO ALL CAUSES OF ACTION” incorporates herein by reference
each and every answer previously alleged to the Paragraphs which the Plaintiff has realleged by
incorporation.

IV.

This answering Defendant states that it does not have sufficient knowledge or information
upon which to base a belief as to the truth of the allegations contained in Paragraphs 7, 9, 12 and 13
of that portion of Plaintiff's Complaint entitled “FACTS COMMON TO ALL CAUSES OF
ACTION” and upon said ground, denies each and every allegation contained therein.

V.

In response to Paragraph 8 of that portion of Plaintiff's Complaint entitled “FACTS
COMMON TO ALL CAUSES OF ACTION”, this answering Defendant admits that it owns and
maintains control of the SMITH’S store in question, This answering Defendant denies any
remaining allegations contained in said Paragraph.

VI.

Paragraph 10 of that portion of Plaintiff's Complaint entitled “FACTS COMMON TO ALL
CAUSES OF ACTION?” states a legal conclusion which is the sole province of the Court to
determine. This answering Defendant therefore denies said Paragraph.

Vil.

This answering Defendant denies each and every allegation contained in Paragraphs 11, 14
and 15 of that portion of Plaintiff's Complaint entitled “FACTS COMMON TO ALL CAUSES
OF ACTION”,

Vol.

This answering Defendant, in response to Paragraph 16 of that portion of Plaintiff's
Complaint entitled “FIRST CAUSE OF ACTION (Premise Liability)” incorporates herein by
reference each and every answer previously alleged to the Paragraphs which the Plaintiff has

realleged by incorporation.

CLAC 6072134.1

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 14 of 23

IX.

Paragraphs 17, 18 and 19 of that portion of Plaintiff's Complaint entitled “FIRST CAUSE
OF ACTION (Premise Liability)” state a legal conclusion which is the sole province of the Court
to determine. This answering Defendant therefore denies said Paragraphs.

X.

This answering Defendant denies each and every allegation contained in Paragraphs 20 and
21 of that portion of Plaintiff's Complaint entitled “FIRST CAUSE OF ACTION (Premise
Liability)”.

Xi.

This answering Defendant, in response to Paragraph 22 of that portion of Plaintiff's
Complaint entitled “SECOND CAUSE OF ACTION (Negligent Hiring, Training, Supervision
and Retention — As to Defendants? EMPLOYEES)” incorporates herein by reference each and
every answer previously alleged to the Paragraphs which the Plaintiff has realleged by incorporation.

XII.

Paragraphs 23, 26, 27, 28 and 29 of that portion of Plaintiffs Complaint entitled “SECOND
CAUSE OF ACTION (Negligent Hiring, Training, Supervision and Retention — As to Defendants’
EMPLOYEES)” state a legal conclusion which is the sole province of the Court to determine. This
answering Defendant therefore denies said Paragraphs.

XU,

This answering Defendant denies each and every allegation contained in Paragraphs 24, 25,
30, 31, 32 and 33 of that portion of Plaintiff's Complaint entitled “SECOND CAUSE OF ACTION
(Negligent Hiring, Training, Supervision and Retention - As to Defendants’? EMPLOYEES)”.

XIV.

This answering Defendant, in response to Paragraph 34 of that portion of Plaintiff's
Complaint entitled “THIRD CAUSE OF ACTION (Vicarious Liability/Joint & Several
Liability/Respondeat Superior — As to Defendants’ EMPLOYEES)” incorporates herein by
reference each and every answer previously alleged to the Paragraphs which the Plaintiff has

realleged by incorporation.

CLAC 6072134. 1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

- Case 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 15 of 23

XV.

This answering Defendant denies each and every allegation contained in Paragraphs 35, 40,
41, 42 and 43 of that portion of Plaintiff's Complaint entitled “THIRD CAUSE OF ACTION
(Vicarious Liability/Joint & Several Liability/Respondeat Superior — As to Defendants’
EMPLOYEES)”.

XVI.

This answering Defendant states that it does not have sufficient knowledge or information
upon which to base a belief as to the truth of the allegations contained in Paragraph 36 of that
portion of Plaintiffs Complaint entitled “THIRD CAUSE OF ACTION (Vicarious Liability/Joint
& Several Liability/Respondeat Superior — As to Defendants’ EMPLOYEES)” and upon said
ground, denies each and every allegation contained therein,

XVII.

Paragraphs 37, 38 and 39 of that portion of Plaintiffs Complaint entitled “THIRD CAUSE OF
ACTION (Vicarious Liability/Joint & Several Liability/Respondeat Superior — As to Defendants’
EMPLOYEES)” state a legal conclusion which is the sole province of the Court to determine, This
answering Defendant therefore denies said Paragraphs.

XXVILL.

This answering Defendant, in response to Paragraph 44 of that portion of Plaintiff's
Complaint entitled “FOURTH CAUSE OF ACTION (Punitive Damages-All Defendants)”
incorporates herein by reference each and every answer previously alleged to the Paragraphs which
the Plaintiff has realleged by incorporation.

XIX.

Paragraphs 45 and 48 of that portion of Plaintiff's Complaint entitled “FOURTH CAUSE OF
ACTION (Punitive Damages-All Defendants)” state a legal conclusion which is the sole province of
the Court to determine. This answering Defendant therefore denies said Paragraphs.

XX,
This answering Defendant denies each and every allegation contained in Paragraphs 46, 47,

49 and 50 of that portion of Plaintiff's Complaint entitled “FOURTH CAUSE OF ACTION

CLAC 60721341

 
oo SS ~sS HA wv FE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 16 of 23

(Punitive Damages-All Defendants)”
AFFIRMATIVE DEFENSES

 

FIRST AFFIRMATIVE DEFENSE
Plaintiff did not use reasonable diligence to care for her injuries, thereby aggravating said injuries
as a result. Therefore, Plaintiff’s claims against this answering Defendant should be denied, or any
recovery reduced in proportion to said negligence of Plaintiff.
SECOND AFFIRMATIVE DEFENSE
At the time and place alleged in Plaintiff's Complaint, and for a period of time prior thereto,
Plaintiff did not exercise ordinary care, caution, or prudence for the protection of her own safety, and
injuries and damages complained of by Plaintiffin the Complaint, ifany, were directly and proximately
caused or contributed to by the fault, failure to act, carelessness, and negligence of Plaintiff, and
therefore Plaintiffs claims against this answering Defendant should be denied, or any recovery reduced
in proportion to said negligence of Plaintiff.
THIRD AFFIRMATIVE DEFENSE
Plaintiff's Complaint fails to state a claim against this answering Defendant upon which relief
can be granted.
FOURTH AFFIRMATIVE DEFENSE
Plaintiff's claims for punitive damages against this answering Defendant would violate its
constitutional rights under the Due Process Clause of the Fifth and Fourteenth Amendments of the
United States Constitution, the Excessive Fines Clause of the Eighth Amendment of the United
States Constitution, the Commerce Clause of the United States Constitution, and similar provisions
in the constitution of the State of Nevada and/or applicable Statutes and Court Rules,
FIFTH AFFIRMATIVE DEFENSE
Plaintiff's prayer for punitive damages must be established by clear and convincing evidence.
SIXTH AFFIRMATIVE DEFENSE
Pursuant to NRCP 11, ail possible affirmative defenses may not have been alleged herein insofar
as sufficient facts were not available after reasonable inquiry upon filing of this pleading by SMITH’S,

who reserves its right to amend its Answer to allege additional affirmative defenses if subsequent

CLAC 6072134.1

 
wo fo ND

10
LI
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 17 of 23

investigation warrants.

WHEREFORE, this answering Defendant prays that Plaintiff take nothing by virtue of her
Complaint on file herein; for costs and disbursements incurred in this action; and for such other and
further relief as to the Court may deem proper.

Dated this 30th day of November, 2020.

COOPER LEVENSON, P.A.

By /s/ Jerry S. Busby
Jerry 8. Busby
Nevada Bar No. 001107
Gregory A. Kraemer
Nevada Bar No. 010911
3016 West Charleston Boulevard - #195
Las Vegas, Nevada 89102
Attorneys for Defendant
SMITH’S FOOD & DRUG CENTERS. INC.

CLAC 60721341

 
 

 

Case 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 18 of 23

CERTIFICATE OF SERVICE
Pursuant to NRCP 5(b), [ certify that I am an employee of COOPER LEVENSON, P.A,

and that on this 30th day of November, 2020, I did cause a true copy of the foregoing
DEFENDANT SMITH’S FOOD & DRUG CENTERS, INC,’S ANSWER TO PLAINTIFF’S
COMPLAINT to be served upon each of the parties listed below via electronic service through the
Eighth Judicial District Court’s Odyssey E-File and Serve System:

Gina Corena Esq,

GINA CORENA & ASSOCIATES

300 South Fourth Street, Suite 1250

Las Vegas, NV 89101
Attorneys for Plaintiff

By /s/ Theresa H. Rutkowski
An Employee of
COOPER LEVENSON, P.A.

CLAC 6072134. 1

 
GINA CORENA

bw AR SOCRATES

>

— et
_- & Oo 6 TF HD ive)

— ee
nS)

Oo 6B Bw BO BBO BRO OND ONO
So NO BN OO Se OW NH lS] llU OU NOCOUCUCUCOOUMwUNULUMDNlUN

diase 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 19 of 23

Electronically Filed
12/8/2020 4:43 PM
Steven D. Grierson

ABREA CLER OF THE Et
Gina M. Corena, Esq. '

Nevada Bar No. 10330
gina@lawofficecorena.com
Mahna Pourshaban, Esq.
Nevada Bar No. 13743
mahna@lawofficecorena.com
GINA CORENA & ASSOCIATES
300 S. Fourth Street, Suite 1250
Las Vegas, Nevada 89101
Telephone: (702) 680-1111
Facsimile: (888) 987-6507
Attorneys for Plaintiff

DISTRICT COURT
CLARK COUNTY, NEVADA
MARIA DEL REFUGIO LUGO, individually; CASE NO. A-20-823996-C
DEPT. NO. 25
Plaintiff,
Vv. PLAINTIFEF’S REQUEST FOR

 

EXEMPTION FROM ARBITRATION
SMITH’S FOOD & DRUG CENTERS, INC., an
Ohio Corporation; DOE SMITH’S FOOD &
DRUG CENTERS, INC. EMPLOYEES I through
X; DOES I through X, and ROE Corporations J
through X, inclusive,

Defendants.

 

 

COMES NOW, Plaintiff MARIA DEL REFUGIO LUGO, by and through her attorney of
record, Mahna Pourshaban, Esq., of the GINA CORENA & ASSOCIATES, and hereby requests the
above entitled matter be exempted from arbitration pursuant to Nevada Arbitration Rules 3 and 5,
as this case involves an amount in excess of $50,000.00 per Plaintiff, exclusive of interest and
costs;

L. A specific summary of the facts which supports exemption from Arbitration is as
follows: This action relates to a motor vehicle collision that occurred on July 20, 2020, in Clark
County, Nevada. Plaintiff MARIA DEL REFUGIO LUGO (“LUGO”) was an invitee of
Defendant SMITH’S located at 5564 Camino Al Norte, North Las Vegas, Nevada 89031

(hereafter the “Property”). While visiting the Property, Plaintiff slipped and fell on a liquid

 

 

Case Number; 4-20-823996-C
wh
GINA CORENA

& ASS OTAATES

f

—
Ww ok

Be NM BR BO OO OND ORD eet
SS SJ BH WH SP WwW HB Fe GS DO Be SH tA

Clase 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 20 of 23

injuries (the “Incident”).
2. LUGO suffered bodily injuries as a result of the Incident, and has incurred the

following damages:

substance on the floor (hereafter the “dangerous condition”), causing Plaintiff to sustain serious

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROVIDER AMOUNT
Spinal Rehabilitation Center (07/22/20 — 10/19/20) 6,087.00
Jackson Physical Therapy (09/11/20 — present) 2,500,00
Shield Radiology (07/25/20) 310.00
Carenow UrgentCare Tropicana (07/20/20) 433.00
Bernard Ong, M.D. (08/05/20 ~ 09/04/20) 1,723.00
Relevium Pain Specialist (10/01/20 — 11/12/20) 1,735.00
Pueblo Medical (08/12/20) 4,950,00
Las Vegas Pharmacy (10/01/20 — 11/13/20) 1,260.80
Aeva Specialty Pharmacy (11/16/20) 1,182,99
SUBTOTAL $20,181.79

FUTURE DAMAGES
Bilateral Sacroiliac Joint Injection 9,500.00
Bilateral Cervical Injection Foramen Epidural 12,100.00
Bilateral Lumbar Injection Foramen Epidural 11,750.00
Bilateral Lumbar Injection Paravert Joint, plus 2" level 17,025,00
Trigger Point Injections 1,300.00
TOTAL FUTURE DAMAGES $51,675.00
TOTAL $71,856.79

Because liability is solely against Defendant, Plaintiff alleges that said Defendant was the
cause of Plaintiff's injuries. Clearly, the value of Plaintiff's damages exceed the $50,000.00
threshold and the matter should be exempted from Arbitration.

] hereby certify pursuant to N.R.C.P. 11 this case to be within the exemption(s) marked
above and am aware of the sanctions which may be imposed against any attorney or party who
without good cause or justification attempts to remove a case from the arbitration program.

Hid
Hff
Hff

 

 
 

 

 

diase 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 21 of 23
1 ] further certify pursuant to NRS Chapter 239B and NRS 603A.040 that this document
2 || and any attachments thereto do not contain personal information including, without limitation,
3 || home address/phone number, social security number, driver’s license number or identification
4 || card number, account number, PIN numbers, credit card number or debit card number, in
5 || combination with any required security code, access code or password that would permit access
6 || to the person’s financial account.
7 DATED this 8th day of December, 2020.
8 GINA CORENA & ASSOCIATES
9 4S/ Mahna Pourshaban
< 10 Gina M, Corena, Esq,
2 Nevada Bar No. 10330
Us Mahna Pourshaban, Esq.
ee Nevada Bar No. 12743
oe 0; 300 S. Fourth Street, Suite 1250
eV 213 Las Vegas, Nevada 89101
<* Attorneys for Plaintiff
«14
z
o 1 CERTIFICATE OF SERVICE
16 Pursuant to NEFR 9, NRCP 5(b) and EDCR 7.26, I certify that on the 8th day of
7 December, 2020, I served the foregoing Plaintiff's Request For Exemption From Arbitration
18 | on the following parties by electronic transmission through Odyssey e-File Nevada:
19 Jerry S$. Busby, Esq.
0 Gregory A. Kraemer, Esq.
Cooper Levenson, P.A.
21 3016 W. Charleston Blvd., Suite 195
Las Vegas, NV 89102
22 || Attorney for Defendant
23
/s/ Jennifer Reynhout
24 An employee of GINA CORENA & ASSOCIATES
25
26
27
28

 

 
* Cage 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 22 of 23

Electronically Filed
12/24/2020 12:20 PM
Steven D. Grierson
CLER

« OF THE ..
i uy os a,

 
  
 

 

3 || CDRG
DISTRICT COURT

CLARK COUNTY, NEVADA

6 || Maria Del Refugio Lugo, Plaintiff(s)

 

 

7 || vs. CASE NO: A-20-823996-C
DEPT. NO; XXV

8 || Smith's Food & Drug Centers, Inc.,

3 Defendant(s)
10
11

COMMISSIONER’S DECISION ON REQUEST FOR EXEMPTION

12

13 || REQUEST FOR EXEMPTION FILED ON: December 08, 2020
14

EXEMPTION FILED BY: Plaintiff OPPOSITION: No
15
16
DECISION
17
18
19 Having reviewed the Request for Exemption, and all related pleadings, the Request

20 }| for Exemption is hereby GRANTED.

21
09 DATED this 24" of December, 2020,
23

24

~
25 hintitbtrar?

6 ADR COMMISSIONER

27 1

ADR
COMMISSIONER
EIGHTH JUDICIAL
DISTRICT COURT

 

 

 

Case Number; A-20-823996-C
* Cage 2:21-cv-00032-JCM-NJK Document 1-1 Filed 01/07/21 Page 23 of 23

NOTICE

Pursuant to Nevada Arbitration Rule 5(D), you are hereby notified you have five (5) days

3 || from the date you are served with this document within which to file written objections
with the Clerk of Court and serve all parties. The Commissioner’s Decision is deemed
served three (3) days after the Commissioner’s designee deposits a copy of the Decision in
s {| the U.S, Mail, Pursuant to NEFCR Rule 9(f}(2) an additional 3 days is not added to the
time if served electronically (via e-service).

A copy of the foregoing Commissioner’s Decision on Request for Exemption was
7 electronically served, pursuant to N.E.F.C.R. Rule 9, to all registered parties in the
Kighth Judicial District Court Electronic Filing Program on the date of e-filing.

 

8
9 If indicated below, a copy of the foregoing Commissioner’s Decision on Request for

Exemption was also:
10

(_] Placed in the folder of counsel maintained in the Office of the Clerk of Court on
it 2020.
12

Mailed by United States Postal Service, Postage prepaid, to the proper parties listed
13 below at their last known address(es) on December 28"", 2020.
14 Jordan Ijchajchal
45 4707 Hamburg Street

Las Vegas, NV 89147
16 (Defendant In Proper Person)
“NOT REGISTERED FOR E- SERVICE”

17
18
” ‘sf Loretta Walker
29 ADR COMMISSIONER’S DESIGNEE
21
22
23
24
25
26
a? 2

ADR
COMMISSIONER
EIGHTH JUDICIAL
DISTRICT COURT

 

 

 
